             Case 2:17-cv-01077-RSL Document 78 Filed 10/18/18 Page 1 of 1


                                United States District Court
                           WESTERN DISTRICT OF WASHINGTON



    ME2 PRODUCTIONS, INC.,
                                                            JUDGMENT IN A CIVIL CASE
                 v.

                                                            CASE NUMBER: C17-1077RSL
    ROBERT KARIUKI, et al.,



    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
    the jury has rendered its verdict.

X   Decision by Court. This action came to consideration before the Court. The issues have been
    considered and a decision has been rendered.


THE COURT HAS ORDERED THAT

    Judgment is entered in favor of plaintiff and against defendants in the following amounts:

    Defendants are jointly and severally liable for statutory damages in the
    amount of $750;
    Defendant Gary Vonerichsen is individually liable for attorneys’ fees in the
    amount of $466.00 and costs in the amount of $153.00.
    Defendant Joseph Delacruz is individually liable for attorneys’ fees in the
    amount of $466.00 and costs in the amount of $163.00.
    Defendant Phylis Kihuyu is individually liable for attorneys’ fees in the
    amount of $466.00 and costs in the amount of $153.00.




      October 18, 2018                                 William M. McCool
                                                       Clerk


                                      /s/Sharita Tolliver
                                      By, Deputy Clerk
